ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court recommending that HARRY J. GREENBAUM of FAIR LAWN, who was admitted to the bar of this State in 1974, and who was suspended from practice for a period of two years in New York on July 18,1995, and who failed to report said discipline to the Office of Attorney Ethics as required by Rule 1:20 — 14(a)(1), be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that HARRY J. GREENBAUM is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by HARRY J. GREEN-BAUM pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that HARRY J. GREENBAUM be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.